PER CURIAM.
Appellant, Mervin Armbrister, seeks reversal of a judgment of conviction based *467upon a jury verdict finding him guilty of murder in the second degree. He was sentenced to life imprisonment.
Appellant’s sole point on appeal is whether the trial court committed reversible error in permitting, over appellant’s objection, the testimony of a custodian of records of the Dade County Public Safety Department, who had not been listed by name but only by job title in response to a request for discovery pursuant to Rule 3.-220 F.R.C.P.
We have carefully considered appellant’s point on appeal in the light of the record and the controlling principles of law and have concluded that no reversible error has been demonstrated. Richardson v. State, Fla.1971, 246 So.2d 771; Savinon v. State, Fla.App.1973, 277 So.2d 58.
Affirmed.